



Exhibit 10.22
 


James River Group, Inc.
1414 Raleigh Road, Suite 405,
Chapel Hill, NC 27517




January 15, 2018
Mr. Richard Schmitzer


Dear Richard:
The purpose of this letter (the “Agreement”) is to confirm that we have agreed
to amend and restate as of the Effective Date (as hereinafter defined) our prior
agreement with respect to the terms of your employment by James River Group,
Inc. (the “Parent Company”) to serve as President and Chief Executive Officer of
two subsidiaries of the Parent Company: James River Insurance Company (“JRI”)
and James River Management Company, Inc. (“JRMC”) (together, the “Companies”).
In consideration of the mutual promises contained in this Agreement, the parties
to this Agreement hereby agree as follows:
1.EMPLOYMENT AND TERM. Effective as of January 1, 2018 (the “Effective Date”),
JRI and JRMC each agrees to continue to employ you (the “Executive”) as its
President and Chief Executive Officer, and Executive hereby accepts such
continued employment on the terms hereinafter set forth. The term of this
Agreement shall commence as of the Effective Date and end on December 31, 2018,
subject to the termination provisions of Section 6. The term of this Agreement
shall thereafter be automatically renewed for additional one year periods unless
written notice to the contrary shall be given by either the Parent Company or
Executive to the other party not less than sixty (60) days prior to the end of
the initial or any renewal term that the term shall not thereafter be renewed
(“Non-Renewal Notice”), subject to the termination provisions of Section 6. The
initial term plus any renewals thereof shall hereafter be referred to as the
“Term.”
2.COMPENSATION.
(a)Salary. Executive shall be paid a base salary of not less than five hundred
eleven thousand three hundred ninety six dollars ($511,396) per year, payable in
periodic installments by JRMC in accordance with its normal payroll practices.
(b)Bonus. Executive shall be eligible to receive such discretionary bonuses
(each, a “Bonus”) as the Board of Directors of the Parent Company (the “Board”)
(other than Executive, if Executive is a member of the Board), in its
discretion, may determine based on Executive’s performance during each fiscal
year. Any Bonus shall be paid by JRMC within 75 days following the end of the
fiscal year for which it is awarded.
(c)Vacation, Benefits. During the Term Executive shall also be entitled to
participate in all JRMC employee benefit plans, and to other fringe benefits
generally available to executive employees of the Parent Company and its
subsidiaries at the employer’s expense, including:
(i)a total of four (4) weeks of paid vacation per annum (not subject to carry
over to subsequent years), which will be pro-rated for the last year of the
Term; and
(ii)business expense reimbursement for all reasonable business expenses upon the
presentation of reasonably itemized statements of such expenses in accordance
with the Companies’ policies and procedures. The amount of expenses eligible for
reimbursement during any tax year of Executive shall not affect the expenses
eligible for reimbursement in any other tax year. The right to reimbursement
provided in this Agreement is not subject to liquidation or exchange for another
benefit. In no event shall the reimbursement of an eligible expense occur later
than the earlier of (i) six (6) months from the date of incurrence and (ii) the
end of the calendar year following the calendar year in which such expense was
incurred.
(d)Equity Awards. Executive will be considered for inclusion in all equity
incentive plans made available to other executive employees of James River Group
Holdings, Ltd. (“Holdings”) and its subsidiaries.
(e)Withholdings and Deductions. All payments and compensation under this
Agreement shall be subject to all required federal, state and local withholdings
and deductions, and such deductions as Executive may instruct JRMC to take that
are authorized by applicable law.
(f)Claw-Back. Executive acknowledges that to the extent required by applicable
law or written company policy adopted by the Board to implement the requirements
of such law (including without limitation





--------------------------------------------------------------------------------





Section 304 of the Sarbanes Oxley Act and Section 954 of the Dodd Frank Act),
any bonus and other incentive compensation (if any) shall be subject to any
clawback, forfeiture, recoupment or similar requirement as the Board may
determine in its sole discretion is necessary or desirable to implement such law
or policy.
3.DUTIES. Executive shall report exclusively and directly to the Chief Executive
Officer of the Parent Company (“CEO”), to the Board of Directors of JRI (“JRI
Board”) and to the Board of Directors of JRMC (“JRMC Board”). Executive shall
perform all duties normally associated with the position of President and Chief
Executive Officer and such other reasonable duties as may be assigned to him by
the CEO. Executive will devote his entire working time, attention, and energies
to carrying out and fulfilling his duties and responsibilities under this
Agreement. Executive agrees to abide by all policies applicable to employees of
the Parent Company and the Companies adopted by their respective boards of
directors. Executive’s duties will primarily be performed at the Companies’
offices in Richmond, VA. Executive represents that he is able and willing to
engage routine business travel as is necessary to perform his duties as
President and CEO of the Companies and to further the Companies’ business
interests.
4.CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.
(a)Executive will not at any time during the Term or thereafter:
(i)reveal, divulge, or make known to any person, firm, or corporation or use for
his personal benefit or the benefit of others (except the Companies, the Parent
Company, Holdings, and any of Holdings’ other direct or indirect subsidiaries
(hereinafter referred to as “Affiliates,” and all of the foregoing, the “Company
Group”)), directly or indirectly, any confidential or proprietary information
received or developed by him during the course of his employment. For the
purposes of this Section 4(a)(i) confidential and proprietary information
(“Confidential Information”) shall be defined to mean (1) all historical and pro
forma projections of loss ratios incurred by the Company Group; (2) all
historical and pro forma actuarial data relating to the Company Group; (3)
historical and pro forma financial results, revenue statements, and projections
for the Company Group; (4) all information relating to the Company Group’s
systems and software (other than the portion thereof provided by the vendor to
all purchasers of such systems and software); (5) all information relating to
JRI’s unique underwriting approach; (6) all information relating to plans for,
or internal or external discussions regarding, acquisitions of or mergers with
any business or line of business; (7) non-public business plans; (8) all other
information relating to the financial, business, or other affairs of the Company
Group including their customers; and (9) any information about any shareholder
of Holdings or any of its Affiliates, or any of their officers or employees,
that has been furnished or made available to Executive as a result of his
position with the Companies. Section 4(a)(i) shall not apply to Executive
following the termination of his employment with the Parent Company and the
Companies with respect to any Confidential Information known or made generally
available to the general public or within the industry by persons other than
Executive or a person acting with or at the request of Executive; or
(ii)reveal, divulge, or make known to any person, firm, or corporation, or use
for his personal benefit or the benefit of others (except the Company Group),
directly or indirectly, the name or names of any Customers (as defined in
Section 5 below) of the Company Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Company Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Company Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 4(a)(ii) shall not apply to Executive following the termination of his
employment with the Parent Company and the Companies with respect to any
Privileged Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive.
(b)Notwithstanding any provision of this Agreement to the contrary, under 18
U.S.C. §1833(b), “An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.” Nothing in this Agreement or any other
policy of the Companies is intended to conflict with this statutory protection,
and no director, officer, or member of management has the authority to impose
any rule to the contrary.
5.NON-COMPETITION.
(a)Executive acknowledges and agrees that as the Companies’ President and CEO
(i) he will be responsible for and directly involved in developing customer
goodwill and relationships for the benefit of the Company Group, including
personal contact with customers and supervising others who contact customers and
develop customer goodwill and relationships; (ii) he will be provided and have
access to the Company Group’s Confidential Information and Privileged
Information, and will be compensated for the development, and supervising





--------------------------------------------------------------------------------





the development, of the same and (iii) he will have unique insight into and
knowledge of the skills, talents and capabilities of the Company Group’s key
employees.
(b)Executive agrees that during his employment by the Parent Company and the
Companies, and for the restricted period (“Restricted Period”) after his
employment with the Company ceases, he will not:
(i)compete against the Company Group by engaging in, or by assisting any other
person or entity to engage in, or by having an ownership interest in, any
Competitive Business in the Territory (as defined below);
(ii)compete against the Company Group by soliciting any Customer of the Company
Group to provide any goods or services in competition against the Company Group;
(iii)induce or persuade any Customer of the Company Group not to do business
with, or to switch business from, or reduce business with, the Company Group;
(iv)solicit, or assist others in soliciting, Key Employees (as defined below) to
either leave the Company Group or to engage in a Competitive Business.
(c)For purposes of this Agreement, the following capitalized terms shall have
the meanings set forth below:
(i)“Restricted Period” shall mean eighteen(18) months, except that in the event
of “Company Non-Renewal Termination” (as defined herein), “Restricted Period”
shall mean twelve (12) months.
(ii)“Competitive Business” shall mean the business of acquiring, holding, and/or
operating excess and surplus line insurance companies, and any other material
business that the Company Group is engaged in as of the date of this Agreement
and as the business of the Company Group evolves during Executive’s employment
with the Parent Company and the Companies. For informational purposes only and
not for the purpose of construing or restricting the scope of the term
“Competitive Business,” the parties agree that the following activities in which
the Company Group is currently engaged are within the scope of Competitive
Business: writing excess and surplus lines business by wholesale brokers.
(iii)“Territory” shall mean each and every state or other United States
jurisdiction (“State(s)”) where JRI is authorized to underwrite insurance.
(iv)“Customer” shall mean any customer of the Company Group that (A) purchased
products or services from the Company Group during the twelve month period
immediately preceding Executive’s last day of employment with the Company (the
“Final Year”), and (B) about which Executive either had Confidential Information
or Privileged Information or personal or management responsibility for customer
contact or service.
(v)“Key Employees” shall mean any executive, managerial, sales, marketing, or
supervisory level employees of the Company Group under Executive’s direct or
indirect management authority during the Final Year.
(d)The restrictions contained in this Section 5 shall not prevent the purchase
of ownership by Executive of not more than three percent (3%) of the securities
of any class of any corporation, whether or not such corporation is engaged in
any Competitive Business, which are publicly traded on any securities exchange
or any “over the counter” market.
6.TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:
(a)Termination for Cause. The Parent Company may terminate the employment of
Executive for Cause at any time by providing written notice to Executive
specifying the cause of the termination. For the purposes of this Agreement,
“Cause” means that: (i) Executive willfully violated Sections 4 or 5 of this
Agreement; (ii) Executive grossly neglected his duties hereunder; (iii)
Executive was convicted of a felony or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any entity in the Company Group; or (v) Executive
otherwise willfully and/or knowingly breached this Agreement in any material
respect or willfully and/or knowingly violated the Parent Company’s or
Companies’ operating guidelines or policies. In the event that the Company
provides written notice of termination for Cause pursuant to Section 6(a)(ii),
Executive shall be entitled to cure any alleged neglect of his duties, to the
extent curable, within thirty (30) days of receiving written notice from the
Parent Company specifying the factual basis for its belief that Executive
grossly neglected his duties hereunder. If Executive is terminated for Cause,
Executive’s compensation shall terminate on the date of such termination, and
all equity awards, whether vested or unvested at that time, shall be immediately
forfeited and canceled effective as of the date of such termination.





--------------------------------------------------------------------------------





(b)Termination Without Cause/Non-Renewal. The Parent Company may terminate
Executive at any time without Cause, with or without prior notice. If (i) the
Parent Company delivers a timely Non-Renewal Notice and Executive has not timely
delivered a Non-Renewal Notice, (ii) Executive continues in employment with the
Parent Company through the last day of the Term and (iii) the parties have not
executed a written agreement applicable to Executive’s employment after the
expiration of the Term, the Executive’s employment shall terminate on the last
day of the Term (a “Company Non-Renewal Termination”).
(c)Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason in accordance with the terms of this
Section 6(c). “Good Reason” shall mean the occurrence of any one or more of the
following events without the prior consent of Executive:
(i)A material diminution in Executive’s authority, duties or responsibilities,
or requiring Executive to report directly to a person or persons other than the
Parent Company’s CEO or the Companies’ Boards;
(ii)A material diminution in Executive’s Base Salary; or
(iii)Any action or inaction by the Parent Company or the Companies which
constitutes a material breach of the terms of this Agreement;
and, in each case, the failure by the Parent Company or the Companies, as
applicable, to cure such condition within the thirty (30) day period after
receipt of written notice from Executive specifying in detail the factual basis
for his belief that he has Good Reason to resign (“Good Reason Notice”).
Executive must deliver a Good Reason Notice to the Parent Company and the
Companies within thirty (30) calendar days after the initial existence of a Good
Reason condition, and, if the Parent Company and/or the Companies, as
applicable, fail to timely cure such Good Reason condition, Executive must
terminate his employment within one year after the initial existence of such
Good Reason condition, and any failure by Executive to timely comply with either
of these requirements shall constitute a waiver of Executive’s right to resign
for Good Reason for such condition.
(d)Termination due to Death or Disability. Executive’s employment hereunder
shall terminate upon his death. The Parent Company may terminate Executive’s
employment if he is prevented from performing his responsibilities under this
Agreement because of “Disability.” A “Disability” means that Executive is unable
to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or
disability insurance benefit plan covering JRMC employees (“Disability Plan”).
If Executive is unable to perform his responsibilities, by reason of any
accident, illness, or mental, or physical impairment, for a period that is
reasonably anticipated by the Parent Company to be longer than the waiting
period in the Disability Plan, then, at JRMC’s request, Executive shall promptly
apply for such income replacement benefits.
(e)Expiration of Term. If (i) Executive delivers a timely Non-Renewal Notice
pursuant to Section 1 (whether or not the Parent Company has timely delivered a
timely Non-Renewal Notice), (ii) Executive continues in employment with the
Parent Company through the last day of the Term, and (iii) the parties have not
executed a written agreement applicable to Executive’s employment after the
expiration of the Term, the Executive’s employment shall terminate on the last
day of the Term (“Executive Non-Renewal Termination”).
7.COMPENSATION AND BENEFITS UPON TERMINATION.
(a)If, during the Term, the Parent Company terminates Executive’s employment
without Cause, there is a Company Non-Renewal Termination, or Executive
terminates his employment for Good Reason, then:
(i)as soon as practicable following such termination but no later than ten (10)
days after the Termination Date (as defined below), JRMC shall pay to Executive
his accrued but yet unpaid base salary earned through the Termination Date and
any accrued, but unused vacation pay through the Termination Date (the “Accrued
Obligations”);
(ii)within forty-five (45) days following the Termination Date, JRMC shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date; and
(iii)subject to the execution and delivery of a general release (which release
shall not alter or result in the waiver of Executive’s right to exercise the
portion of any stock option that vested through the Termination Date, or any
rights under this Section 7(a)) in a form acceptable to the Parent Company
within forty five (45) days after the Termination Date, which release has not
been revoked, Executive is entitled to receive:





--------------------------------------------------------------------------------





(A)In the event of (I) a termination without Cause or for Good Reason (x) before
a Change in Control (as defined in Section 7(d) or more than twelve (12) months
after a Change in Control, an amount equal to Executive’s then current base
salary for a period of eighteen (18) months after the Termination Date, or (y)
within twelve (12) months after a Change in Control, an amount equal to
Executive’s then current base salary for a period of thirty six (36) months
after the Termination Date, or (II) a Company Non-Renewal Termination (x) before
a Change in Control or more than twelve (12) months after a Change in Control,
an amount equal to Executive’s then current base salary for a period of twelve
(12) months after the Termination Date, or (y) within twelve (12) months after a
Change in Control, an amount equal to Executive’s then current base salary for a
period of twenty four (24) months after the Termination Date, which, in any case
shall be paid in periodic installments in accordance with JRMC’s normal payroll
practices commencing on the first payroll cycle which is at least ten (10)
business days after the 45th day after the Termination Date unless (a) such
payment is required to be delayed pursuant to Section 8 below, or (b) the first
payroll date which is at least ten (10) business days after the 45th day after
the Termination Date occurs in the calendar year following the calendar year of
the Termination Date, in which case payments pursuant to this section shall be
made no earlier than the first business day of the calendar year following the
calendar year of the Termination Date;
(B)the continuation of coverage under all employee benefit insurance plans in
which Executive was a participant as of the Termination Date, to the extent such
post-employment coverage is authorized by such plans, at JRMC’s expense for a
period of twelve (12) months after the Termination Date, provided, however if
post-employment coverage is not authorized under JRMC’s health insurance plan,
then JRMC will pay Executive the premium cost for health insurance coverage that
JRMC would have paid if Executive had continued being a participant in JRMC’s
health insurance plan during such twelve month period; and
(C)any unpaid discretionary bonus awarded to Executive for the year prior to the
year in which the Termination Date occurs, which shall be paid in a lump sum on
the normal bonus payment date.
(b)If Executive is terminated by the Parent Company for Cause or due to death or
Disability, or if a termination of employment occurs pursuant to Section 6(e) as
a result of Executive’s delivering a timely Non-Renewal Notice:
(i)within ten (10) days following the Termination Date, JRMC shall pay to
Executive the Accrued Obligations; and
(ii)within forty-five (45) days following the Termination Date, JRMC shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date.
(c)Except for payments provided under Sections 7(a)(i), 7(a)(ii), and 7(b), all
compensation and benefits paid pursuant to this Section 7 shall cease and
Executive shall promptly return any amount paid under Section 7(a)(iii) to JRMC
if Executive violates any of the terms of Sections 4 or 5 above during the
Restricted Period. In addition to these remedies, the Parent Company, the
Companies and the Company Group shall have all other remedies provided by this
Agreement and by law for the breach of Sections 4 or 5 above.
(d)For purposes of this Agreement, “Termination Date” means the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”). For purposes of this Agreement, “Change
in Control” means (and, for purposes of this definition only, capitalized terms
have the meaning defined in the James River Group Holdings, Ltd. 2014 Long-Term
Incentive Plan, as amended, the first to occur of the following events:
i.
the purchase or other acquisition (other than from the Company), in a single
transaction or series of related transactions, by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Exchange Act
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of 50% or more of
either the then-outstanding Shares or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors;

ii.
consummation of a reorganization, merger, amalgamation or consolidation
involving the Company, in each case with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger,
amalgamation or consolidation do not, immediately thereafter, own more than 50%
of, respectively, the Shares and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, amalgamated
or consolidated corporation’s then-outstanding voting securities; or

iii.
a liquidation or dissolution of the Company, or the sale of all or substantially
all of the assets of the Company; provided, however, an event described above
shall be considered a Change in Control






--------------------------------------------------------------------------------





hereunder only if it also constitutes a “change in control event” under Section
409A of the Code, to the extent necessary to avoid the adverse tax consequences
thereunder with respect to any payment subject to Section 409A of the Code.
(e)Executive’s rights with respect to the vesting and exercise of any stock
options or vesting of any other equity award after the Termination Date shall be
governed by the applicable award agreement and James River Group Holdings, Ltd.
2014 Long-Term Incentive Plan, as amended.
8.409A COMPLIANCE. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code). Notwithstanding anything else contained in this
Agreement to the contrary, if Executive is a “specified employee” under
Holdings’ specified employee policy as in effect on the Termination Date, or if
no such policy is then in effect, within the meaning of Section 409A, any
payment required to be made to Executive hereunder upon or following the
Termination Date shall be delayed until after the six-month anniversary of
Executive’s “separation from service” (as such term is defined in Section 409A)
to the extent necessary to comply with, and avoid imposition on Executive of any
additional tax, interest, or penalty imposed under, Section 409A. Should
payments be delayed in accordance with the preceding sentence, the accumulated
payment that would have been made but for the period of the delay shall be paid
in a single lump sum during the ten (10) day period following the six-month
anniversary of the Termination Date. Each payroll period payment described in
Section 7(a)(iii)(A) shall be treated as a separate payment for purposes of
Section 409A.
9.UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of Sections 4 and
5 of this Agreement, the Parent Company, the Companies, and/or the Company
Group, in addition to any other rights and remedies available under this
Agreement or otherwise, shall be entitled to an injunction to be issued by a
court of competent jurisdiction restricting Executive from committing or
continuing any violation of Sections 4 and 5 of this Agreement.
10.FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that the
restrictions contained in Sections 4 and 5 above are reasonable and necessary to
protect the legitimate interest of the Company Group, in view of, among other
things, the short duration of the restrictions; the narrow scope of the
restrictions; the Company Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees has
a useful life to competitors of more than eighteen (18) months) and its customer
relationships and goodwill; Executive’s background and capabilities which will
allow him to seek and accept employment without violation of the restrictions;
and Executive’s entitlements under this Agreement. If any provision contained in
Sections 4 or 5 above is adjudged unreasonable by a court of competent
jurisdiction or arbitrator in any proceeding, then such provision shall be
deemed modified as provided in Sections 4 or 5 above or by reducing the scope of
such provision, the period of time during which such provision is applicable
and/or the geographic area to which such provision applies, to the extent
necessary for such provision to be adjudged reasonable and enforceable.
11.NOTICES. Any notices provided for or permitted by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
three (3) days after it is mailed if delivered by registered or certified mail,
return receipt requested, postage prepaid, addressed to the party for whom
intended at such party’s address set forth above (for the Parent Company) or to
the address listed in the Parent Company’s records (for Executive), or to such
other address as such party may designate by notice in writing given in the
manner provided herein.
12.SECTION HEADINGS. The section heading in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.
13.ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes the
entire agreement and understanding among Executive, the Parent Company and the
Companies with respect to the subject matter hereof and shall supersede any and
all other prior agreements and understandings, whether oral or written, relating
thereto or the employment of Executive by the Parent Company and the Companies.
This Agreement may not be rescinded, modified, or amended, unless an amendment
is agreed to in a writing signed by Executive and by an officer of the Parent
Company specifically authorized by the Board (other than Executive), and any
waiver shall be set forth in writing and signed by the party to be charged. This
Agreement may be executed in any number of counterparts, including by facsimile,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.
14.PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.





--------------------------------------------------------------------------------





15.GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of the Commonwealth of Virginia, without regard to the
principles of conflicts of law which might otherwise apply.
16.ASSIGNABILITY. This Agreement may not be assigned by Executive, and any such
purported assignment shall be null and void. All of the terms and conditions of
this Agreement shall be binding upon and inure to the benefit of the Parent
Company and its successors (including without limitation any successor to the
Parent Company’s business as the result of a merger or consolidation of the
Parent Company, whether or not the Parent Company survives such merger or
consolidation) and assigns. Successors to the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Parent Company whether by merger,
consolidation, purchase, or otherwise and such successor shall thereafter be
deemed the “Parent Company” for purposes hereof.
17.DISPUTE RESOLUTION.
(a)Arbitration. In the event of disputes between the parties with respect to the
terms and conditions of this Agreement, such disputes shall be resolved by and
through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto) in
Raleigh, North Carolina; provided, however, that either party may seek temporary
or preliminary injunctive relief with respect to appropriate matters (including,
without limitation, enforcement of Sections 4 and 5 above) from a court in aid
of arbitration. Such arbitration proceeding shall be conducted pursuant to the
commercial arbitration rules (formal or informal) of the American Arbitration
Association in as expedited a manner as is then permitted by such rules (the
“Arbitration”). Both the foregoing agreement of the parties to arbitrate any and
all such claims, and the results, determination, finding, judgment, and/or award
rendered through such Arbitration, shall be final and binding on the parties to
this Agreement and may be specifically enforced by legal proceedings.
(b)Procedure. Such Arbitration may be initiated by written notice from either
the Parent Company or Executive to the other which shall be a compulsory and
binding proceeding on each party. The Arbitration shall be conducted by an
arbitrator selected in accordance with the procedures of the American
Arbitration Association. Time is of the essence of this arbitration procedure,
and the arbitrator shall be instructed and required to render his or her
decision within thirty (30) days following completion of the Arbitration.
(c)Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in either a
state court or federal court located in Raleigh, North Carolina, provided that,
with respect to an action brought in North Carolina, if a federal court has
jurisdiction over the subject matter thereof, then such action shall be brought
in federal court, and the Parent Company, the Companies and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.
(d)Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.





--------------------------------------------------------------------------------





Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.
Very truly yours,
James River Group, Inc.




By: /s/ Robert P. Myron________________
Name: Robert P. Myron    
Title:    Chief Executive Officer




ACCEPTED AND AGREED TO THIS 15th DAY OF JANUARY, 2018
James River Insurance Company




By: /s/ Sarah Doran_____________________
Name: Sarah Doran    
Title:    Chairman of the Board


James River Management Company, Inc.




By: /s/ Sarah Doran_____________________
Name: Sarah Doran    
Title:    Chairman of the Board




/s/ Richard Schmitzer_____________________
Richard Schmitzer









